UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 21-7207


TYRONE R. WALLACE,

                 Plaintiff - Appellant,

           v.

LIEUTENANT MOODY, Transportation Officer,

                 Defendant - Appellee,

           and

OFFICER N. HENNING, Unit Officer; CAPTAIN GILLIAN; CAPTAIN YOUNG;
F.C.I. Gilmer Captain; S.T.S LIEUTENANT ERVING; LIEUTENANT GRUNDY;
LIEUTENANT TOODLE, (SHU) Special Housing Unit; (SHU) OFFICER S.
LEGG; (SHU) OFFICER GAINER; MS. POSSE, (SHU) Health Service Medical
Nurse; MS. LANDER, Unit Manager; JOHN DOE, Lieutenant-Compound Officer;
THE RESPONSE TEAM,

                 Defendants.



                                   No. 22-6048


TYRONE R. WALLACE,

                 Plaintiff - Appellant,

           v.

ERVING; GAINER; LIEUTENANT GRUNDY; LANDERS, Unit Manager;
SERGEANT GILLIAN; N. HENNING, Unit Officer; MS. POSSE, (SHU) Health
Service Medical Nurse; CAPTAIN YOUNG, F.C.I. Gilmer Captain; OFFICER S.
LEGG; LIEUTENANT TOODLE, (SHU) Special Housing Unit,

                    Defendants - Appellees,

             and

LIEUTENANT MOODY, Transportation Officer; JOHN DOE, Lieutenant -
compound officer; THE RESPONSE TEAM,

                    Defendants.



Appeals from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00049-GMG-RWT)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Tyrone R. Wallace, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tyrone R. Wallace appeals the district court’s orders denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971).     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Wallace v. Henning,

No. 3:18-cv-00049-GMG-RWT (N.D.W. Va. July 28, 2021; Sept. 2, 2021; Sept. 24, 2021).

However, we modify the district court’s July 28, 2021, dismissal order to clarify that

Wallace’s claim is dismissed without prejudice. See Attkisson v. Holder, 925 F.3d 606,

628 (4th Cir. 2019) (holding that district court’s dismissal for lack of service must be

without prejudice because “a court generally lacks personal jurisdiction over unserved

parties”). We deny Wallace’s motion for relief from judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                             AFFIRMED AS MODIFIED




                                            3